Citation Nr: 9906159	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-45 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Parents Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1315.


REPRESENTATION

Appellant represented by:	Tracy L. Jennings, Attorney


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel




INTRODUCTION

The appellant is the mother of the deceased veteran.  The 
appellant's husband is the father of the deceased veteran.  
The veteran had active service from December 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim for Parent's DIC.  The appellant and 
her spouse appealed that decision to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
the appellant's appeal has been obtained.

2.  The combined countable annual income per year for the 
veteran's parents is in excess of the income limitation for 
DIC benefits for two parents.


CONCLUSION OF LAW

The criteria for payment of parent's dependency and indemnity 
compensation have not been met. 38 U.S.C.A. § 1315 (West 
1991); 38 C.F.R. § 3.251 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1996, the veteran's parents, hereinafter the appellant 
and spouse, filed an application for dependency and indemnity 
compensation.  The appellant and her spouse reported that 
they lived together and received social security income of 
$2026.00 per month.  They also reported that they supported 
the veteran for several years prior to his death.  
Additionally, they reported that they paid $705.38 for the 
veteran's burial expenses.

The provisions of 38 U.S.C.A. § 1315 (West 1991) govern the 
payment of dependency and indemnity compensation.  Subsection 
(d) of 38 U.S.C.A. § 1315 sets out the criteria for payment 
of said compensation for two parents who are living together.  
Thirty-eight U.S.C.A. § 1315(d)(3) provides that in no case 
may dependency and indemnity compensation be paid under this 
subsection to a parent if the total combined annual income of 
the parent and such parent's spouse exceeds $5,430.00, as 
increased from time to time under section 5312 of that title.  
The maximum income for two parents was $12,611 in 1996, 
$12,977 in 1997, and $13,250 in 1998.  M21-1, Part 1, 
Appendix B.

Thirty-eight U.S.C.A. § 1315(f)(1) provides that in 
determining income under this section, all payments of any 
kind or from any source shall be included, except a list of 
eleven items. Of the eleven items, only one applies to the 
appellant and his wife.  38 U.S.C.A. § 1315(f)(1)(G) states 
that 10 percent of the amount of payments to an individual 
under public or private retirement, annuity, endowment, or 
similar plans or programs may be excluded.  Accordingly, 10 
percent of the appellant and her spouse's annual social 
security income may be excluded when determining their income 
for purposes of payment of dependency and indemnity 
compensation.

Exclusions are available under 38 U.S.C.A. § 1315(f)(1)(J) 
for amounts equal to payments made by parents of a deceased 
veteran for expenses of the veteran's last illness and the 
veteran's burial.  The appellant and her spouse reported in 
the initial claim for DIC received in May 1996, that they had 
paid burial expenses in the amount of $703.38.  Accordingly, 
this amount may be excluded for purposes of determining their 
income.

Calculating the appellant and her spouse's combined annual 
income, the Board has used the figures supplied by the 
appellant and her spouse in the May 1996 claim as monthly 
income and multiplied it by twelve.  In so doing, the 
combined annual income of the appellant and her spouse is 
determined to be $24,312.00.  A 10 percent exclusion as 
allowed by 38 U.S.C.A. § 1315(f)(1)(G) would leave a combined 
annual income of $21,880.00.  An exclusion in the amount of 
$703.38 for burial expenses as allowed by 38 U.S.C.A. 
§ 1315(f)(1)(J) would leave a combined annual income of 
21,176.62.  This is the figure to use in determining the 
appellant and her spouse's eligibility for dependency and 
indemnity compensation.  Because the appellant and her 
spouse's total combined annual income exceeds the amount set 
forth in 38 U.S.C.A. § 1315(d)(3), they are not entitled to 
receive any compensation under subsection (d). 

In October 1996, the appellant reported that she and her 
spouse had combined annual income of $24,432.  Ninety percent 
of this figure is $21,988.  The appellant reported that she 
and her spouse had paid $905.38 in burial expenses.  This 
payment reduces countable income to $21,082.62.  This figure 
exceeds the income limits for 1996, 1997 and 1998.

The Board notes that it is required to apply the facts of the 
case to the appropriate laws and regulations.  The United 
States Court of Veterans Appeals has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As such, 
because there are no facts at issue and only a question of 
the application of the law to the appellant and her spouse's 
claim for entitlement to parent's dependency and indemnity 
compensation, the claim must be denied as lacking legal 
merit.


ORDER

Entitlement to parent's DIC is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

